 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2: 16-cv-2750 JAM KJN P
12                          Plaintiff,
13            v.                                         ORDER
14    JOSEPH DEGAZIO, et al.,
15                          Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 10, 2020, the undersigned granted defendants fourteen days to

19   submit, for in camera review, two copies of the documents sought in the request for production of

20   documents nos. 1-11 and 21. (ECF No. 151.) Defendants were to produce one clean copy of

21   these documents and one copy containing proposed redactions. (Id.) The January 10, 2020 order

22   also directed defendants to file a further response to request for production of things no. 1 within

23   fourteen days. (Id.)

24          Fourteen days passed from January 10, 2020, and defendants did not submit the

25   documents discussed in the January 10, 2020 order for in camera review. Defendants also did not

26   file a further response to request for production of things no. 1.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that within seven days of the date of this order,

 2   defendants shall show cause why sanctions should not be imposed for their failure to comply with

 3   the January 10, 2020 order.

 4   Dated: February 5, 2020

 5

 6
     Ow2750.osc
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
